Citation Nr: 0800195	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In November 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Contemporaneous to that hearing, the veteran submitted 
evidence pertinent to his claim.  He also waived initial 
consideration of that evidence by the RO.  The Board will 
proceed to adjudicate his claim with consideration of all 
evidence of record.  See 38 C.F.R. § 20.1304(c) (2007).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

During both a September 2005 and February 2007 VA 
examination, the examiner commented as to whether the veteran 
was unemployable due to service-connected disability.  In 
view of the above, the Board finds that the record raises an 
inferred claim for a TDIU, which is referred to the RO for 
initial adjudication.  

Good cause having been shown, this case has been advanced on 
the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).  




FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, judgment, and thinking, due to such 
symptoms as impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent disabling, but 
no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims.  

Service connection was established for PTSD in a June 1990 
rating decision.  Subsequently, a 30 percent rating was 
assigned and that rating remained in place until the veteran 
filed his claim for an increase in January 2005.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (2007).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental  Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v.  Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Of record are January 2005 through March 2005 psychiatric 
treatment notes from "H.J.", M.D.  Symptoms described 
include flashbacks, depression, periods of "raging," sleep 
difficulties, and hallucinations.  Dr. H.J. diagnosed the 
veteran with PTSD and what appears to be bipolar disorder 
and/or depression.  He also found the veteran to have alcohol 
and cocaine dependence, with remissions and relapse, and 
recommended that the veteran seek chemical dependency 
treatment.  

Dr. H.J. described the veteran's PTSD symptoms as severe.  He 
treated the veteran with psychotherapeutic drugs, including 
Zyprexa and Depakote, during which time the veteran's raging 
episodes remained but lessened in intensity and frequency.  
"Arrows" in these notes indicate that the Zyprexa was 
prescribed for the non-PTSD conditions but, as the veteran's 
PTSD symptoms remained severe, Dr. H.J. prescribed the 
Depakote to treat those symptoms.  He also found the veteran 
to suffer from alcohol and cocaine addiction and suggested 
appropriate treatment.  

In September 2005, the veteran underwent VA examination to 
determine the severity of his PTSD.  The veteran was 
disheveled, wore soiled clothes and had poor personal 
hygiene; the examiner commented that the veteran was without 
the ability to maintain personal hygiene.  He exhibited hand 
wringing and persistent manners.  His speech as soft with 
occasional bizarre references.  

PTSD symptoms were listed as: sleep difficulty, exaggerated 
startle response, irritability, outbursts of anger, recurrent 
and intrusive distressing recollections of events, including 
images, thoughts, perceptions, and dreams; efforts to avoid 
internal and external reminders of trauma, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement of others, 
and restricted range of affect.  Also reported by the veteran 
was a nearly fatal knife laceration in March 2005, while 
drinking.  

The examiner found the veteran's disturbance to have caused 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  

The examiner stated that the veteran's report was consistent 
with other evaluations reviewed in his claims file, with 
symptoms present with steady frequency and mild intensity 
since returning from Vietnam.  He also stated that there had 
been no remissions and that the veteran's mood disorder and 
history of substance abuse complicated his presentation.

Examination found the veteran to have flat affect and anxious 
mood, and unable to perform serial 7's or spell the word 
"world" forward or backward.  He was intact as to person, 
time and place.  His thought process was goal directed, 
relevant, and coherent, but with bizarre paranoid delusions, 
impaired judgment, and persistent auditory and visual 
hallucinations.  Homicidal thoughts were denied, but the 
veteran endorsed frequent suicidal thoughts and reported 
acting on a plan two months earlier.  His memory was mildly 
impaired, for example, he was unable to recall 1 of 3 spoken 
words by the examiner after a 5 minute delay.  

The veteran reported moderate inappropriate behavior, 
including violence and rage episodes but not episodes 
consistent with panic attacks.  He had good impulse control, 
and no ritualistic/obsessive behavior.  He also reported 
moderate sleep impairment and his impairment interfered with 
his daily activity.  

At the time of the examination, the veteran had been 
unemployed for less than one year, self reporting the reason 
as due to his mental disorder.  The examiner found that the 
veteran experienced a dramatic loss of functioning across 
domains since his last evaluation in 2003.  He found the 
veteran's reported loss of functioning with his presentation 
but "no objective findings were made as to why he had lost 
functioning".  

Diagnoses were rendered of PTSD, mood disorder not otherwise 
specified, and alcohol dependence.  A GAF score of 40 was 
assigned.  Summarizing his findings, the examiner stated that 
the veteran's loss of functioning included employment 
performance, routine self-are, family functioning, and 
leisure pursuits.  However, the examiner reported that it was 
impossible to determine whether this decline was due to PTSD 
symptoms.  

The examiner reasoned that the veteran was not employable he 
could not follow simple instructions, maintain mental or 
physical efforts for more than a short time, or maintain 
basic personal hygiene.  However, the examiner stated that it 
was more likely than not that this level of disability was 
the result of long term alcohol abuse, stating that the 
veteran's PTSD symptoms remained at mild intensity.  The 
examiner also reported that psychotic symptoms had emerged 7 
years earlier and were possibly secondary to alcohol abuse 
and a mood disorder.  

During June, July, and August 2006, the veteran received 
inpatient treatment at a VA facility; the first month for 
substance abuse, followed by inpatient treatment for PTSD.  
Treatment notes indicate that the veteran improved during the 
course of the inpatient treatment.  An August 2006 discharge 
summary included diagnoses of PTSD, polysubstance dependence 
in early remission in protected environment, and a mood 
disorder.  On admission a GAF of 52, the veteran also was 
assigned scores for measures of PTSD and depression that 
indicated significant levels of both.  

Upon discharge from inpatient treatment, a GAF of 68 was 
assigned; with a "guarded" prognosis.  That discharge 
summary was dictated August 24, 2006 and signed by a family 
nurse practitioner a day later.  Contradictory to the GAF 
score of 68 assigned by the family nurse practitioner, is a 
GAF score of 48 assigned by a psychiatrist following a 
discharge meeting on August 29, 2006.  

Given the psychiatrist's superior qualifications, the GAF 
score of 48 is likely more accurate.  

In February 2007, the veteran again underwent VA examination 
by the same examiner who conducted the September 2005 
examination.  This examiner was asked to discuss and attempt 
to separate the contribution of the veteran's PTSD to his 
psychiatric condition, from the contributions of his 
nonservice-connected alcohol/substance dependence and mood 
disorder.  

Mental status examination found the veteran experiencing 
psychomotor agitation and restlessness during the interview 
including pacing about the office; a behavior he also 
exhibited while in the waiting room for a half hour prior to 
the interview.  He had not had a haircut in several months 
and his clothing was stained and worn, though clean.  The 
examiner described the veteran's grooming and hygiene as 
adequate.  His cognitive functioning and concentration were 
poor and the examiner remarked that the veteran's history of 
substance abuse indicated poor judgment.  His memory 
functioning was erratic.   

The veteran's mood was anxious and aroused and he endorsed 
frequent suicidal ideation, denied intent or a plan, denied 
homicidal ideation, and endorsed periodic visual and auditory 
hallucinations.  His social functioning was poor.  As to 
occupational functioning, the veteran had been unemployed for 
the 12 months or so prior to this examination and the 
examiner stated that it was not possible to separate out the 
effect of his PTSD versus his substance abuse as to his 
employability.  

Of more interest, the examiner discussed at length the 
complicated mental health picture presented by the veteran.  
In so doing, he stated that the veteran had periods of mental 
health treatment and prescription therapy followed by periods 
of noncompliance and "self medication" with illegal drugs 
and alcohol in a repeating pattern.  He went on to state that 
the veteran currently experienced symptoms clearly 
attributable to his PTSD, including intrusive memories and 
nightmares, arousal symptoms, and avoidance symptoms.  
However, the examiner found the veteran able to maintain 
activities of daily living.  

The examiner also stated that the veteran exhibited symptoms 
attributable to all three disorders.  After listing the 
majority of the remaining symptoms suffered by the veteran, 
the examiner offered that it was likely that these symptoms 
were exacerbated by the veteran's use of non-prescribed 
psychoactive substances.  Finally, he stated that the 
veteran's low energy, suicidal thoughts and poor motivation 
were likely due only to his mood disorder.  

Significantly, in assigning the veteran a GAF score of 40, 
the examiner stated that "[t]he differential effects of the 
veteran's mental health disorders on his level of functioning 
is impossible to estimate and the veteran's diagnostic 
picture is hopelessly confounded by the periodic presence of 
various psychoactive substances."  Further, the examiner 
stated that in order to provide any more idea of how the 
various diagnosed conditions contributed to the veteran's 
functioning, a period of at least six months of sobriety 
would be necessary.  

VA clinic notes from February 2007 contain a comment that the 
veteran will take the prescribed medications for brief 
periods but when he feels better he stops taking the 
medication.  Following this cessation, he "self medicates 
with mood-altering chemicals."  

VA outpatient psychiatric notes from February 2007 describe 
the veteran as feeling worthless, having auditory and visual 
hallucinations, depressed with increasing hyperawareness, 
hypervigilance, flashbacks of events in service and becoming 
more isolated.  The veteran does not drive.  He has 
difficulty sleeping, including sleep terrors.  He was 
described as well dressed, appropriately groomed oriented to 
time, place and person, but with depressed and anxious mood 
and affect, reasonably coherent with reasonably reality-based 
thought process and reasonably intact memory but his speech 
patter was rapid and he complained of auditory and visual 
hallucinations.  Again, he reported suicidal ideation but 
without plans.  This mental health practitioner assigned a 
GAF score of 60.  

A VA mental health note from May 2007 indicates that the 
veteran was homeless at that time, staying with a friend.  
Also in May 2007, a GAF of 55 was assigned.  

Also submitted by the veteran is report of an August 2007 
examination conducted by "R.T", Ph.D, in conjunction with a 
pending claim for disability benefits from the Social 
Security Administration (SSA).  That report fills in the 
details of the veteran's social and occupational functioning.  
Per the veteran's report, he owned his own business until his 
hospitalization for PTSD symptoms, the loss of his home, and 
a divorce from his second wife of 25 years.  Since that time 
he has been financially dependent on others, including for 
housing.  

Additionally, the veteran reported his long history of 
substance abuse, including alcohol abuse but stated that he 
had been "clean" for the past year, and stated that he did 
not have hallucinations or delusions.  Dr. R.T. found the 
veteran to be oriented times 3, to have clear and sequential 
thoughts with overall coherence but requiring redirection.  
The veteran stated that he was depressed 7 out of 7 days and 
had difficulty thinking or concentrating along with frequent 
insomnia and psychomotor retardation as well as feelings of 
worthlessness, suicide and death.  He was quite anxious 
during the examination.  The veteran did well on some aspects 
of abstract thinking, interpreting one proverb correct and 
another partially correct.  Judgment tests showed that his 
judgment was essentially normal.  

As to reasoning, he was able to solve a simple math problem.  
Memory and thought content testing showed ability to recall 3 
of 3 words immediately and 1 of 3 words after 5 minutes, but 
he reported increased problems with memory.  Concentration 
evaluation found the veteran able to complete serial 7's 
backward from 50 but slowly, and with some errors.  He could 
not correctly spell the word "world" backwards.  Dr. R.T. 
diagnosed the veteran with PTSD, generalized anxiety 
disorder, major depressive disorder, and assigned GAF score 
of 46. 

As to the September 2007 letter from the veteran's former 
spouse, the Board has considered her statements in arriving 
at this decision.  

The veteran's alcohol and/or substance dependence, and his 
mood disorder are not service connected disabilities, and 
compensation for the effects of these disorders is not 
warranted.  That said, the Board recognizes that the Court 
has held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998).  

Here, this question has been posed to a mental health 
professional, the practitioner who examined the veteran in 
September 2005 and February 2007.  The examiner reviewed the 
veteran's claims file and thus had all but the most recent 
medical information before him when he rendered his opinion 
as to the whether the contribution of the veteran's PTSD was 
separable from his substance abuse.  The only symptoms that 
this professional stated were attributable to the veteran's 
non-PTSD conditions were low energy, poor motivation, and 
suicidal thoughts.  These, then, are not considered by the 
Board to have origin in his PTSD and will be ignored for the 
purposes of rating the veteran's PTSD.  

As that professional could not separate out any other 
symptoms, and indeed, described the state of this problem as 
"hopelessly confounded", the Board will consider the entire 
veteran's remaining psychiatric symptoms as caused by his 
PTSD.  

In comparing the veteran's symptoms to the criteria and the 
representative symptoms, the veteran has consistently 
demonstrated flat affect and had difficulty understanding 
even non-complex commands.  VA examiners, although not Dr. 
J.H. as to the SSA examination, have consistently found the 
veteran's his judgment to be impaired, as well as his 
cognitive functioning, to include abstract thinking.  The 
descriptions of his memory testing from the September 2005 
examination report show that his memory is more than mildy 
impaired.  Dr. J.H.'s recent testing indicates that the 
veteran does have impaired concentration and memory, even, 
apparently, when sober for some time.  While this could be 
said to warrant a 50 percent rating, other symptoms indicate 
that as between the 50 percent rating and the 70 percent 
rating, the veteran's condition has more nearly approximated 
the 70 percent rating.  

In making that determination, the Board has considered that a 
significant aspect of his illness is his "rage" attacks.  
This corresponds to impaired impulse control.  The September 
2005 examination report indicated that the veteran has had 
periods of assaultiveness.  Descriptions of the veteran in 
both the September 2005 and February 2007 examination reports 
indicate that he neglects personal hygiene and appearance, 
and the examiner indicated in the September 2005 report that 
the veteran is not capable of other than minimal personal 
hygiene.  Dr. R.T. described his grooming and hygiene as 
"casual", a term too ambiguous to be probative.  

As to the ability to maintain effective relationships, the 
only relationship described in the reports is the friend who 
has allowed him to live with him during the veteran's 
reported homelessness and an adult daughter, who apparently 
he does not see often.  Furthermore, Dr. H.J. reported that 
the veteran has no friends and tends to isolate himself, even 
being careful as to when and where he obtains his groceries 
so as to avoid people.  Dr. R.T. stated the veteran's ability 
to accept instruction, follow a routine, or respond 
appropriately to a supervisor and others in a work setting 
was moderately to markedly impaired due to his anxiety, PTSD 
symptoms, low motivation and irritability.  Thus, there is at 
least some evidence of an inability to establish and maintain 
effective relationships.  

Tipping the scale to the 70 percent rating are the veteran's 
GAF scores.  As stated above, a GAF score of 40 represents 
major impairment.  This score was assigned in both VA 
examination reports.  Although the veteran has more recently 
been assigned a GAF score of 46, by Dr. R.T., that score 
still indicates moderate symptoms or moderate difficulty in 
social or occupational functioning.  Given Dr. R.T.'s 
description of the veteran's moderate to marked impairment as 
to working with others, it is fair to say that the veteran 
would have difficulty adapting to a work or worklike setting.  
That the veteran was assigned a relatively high GAF score 
while hospitalized has little bearing on the proper rating to 
be assigned as his mode of living is not that of one 
committed to an institution.  Similarly, the relatively high 
GAF scores assigned from March to July 2007 do not appear to 
be representative of the veteran's functioning, and seem at 
odds with the accompanying reports of his mental health and 
of his homelessness.  

Regardless, taking his disability as a whole and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the criteria for a 70 percent evaluation have been met 
and the veteran's PTSD must be evaluated accordingly.  

A rating higher than 70 percent is not warranted in this 
case.  Although the evidence described above shows that the 
veteran has suffered persistent auditory and visual 
hallucinations, the evidence does not show that these 
symptoms result in total occupational and social impairment.  
He has been found able to perform the activities of daily 
living, and though his grooming and hygiene are minimal, his 
clothing has been described as clean and there is every 
indication that he can maintain minimal personal hygiene.  
While the veteran has cognitive and memory deficits, the 
Board finds that the descriptions of his thinking do not rise 
to that of gross impairment of thought processes.  

Clearly, the veteran nonservice connected drug and alcohol 
abuse is a very severe problem with this veteran, clearly 
providing evidence against a 100 percent evaluation, a 70 
percent evaluation, and any TDIU claim.  In any event, the 
Board has given the veteran the benefit of the doubt in 
awarding a 70 percent evaluation in light of the fact that it 
is difficult to distinguish between the two disorders (PTSD 
and drug use).  This decision does not suggest, however, that 
it is impossible to distinguish between the two problems or 
that the veteran's long history of drug abuse should be 
ignored by the VA in evaluating the veteran's PTSD. 

Finally, the September 2005 examination report indicated that 
the veteran had severe decreased efficiency, productivity, 
reliability and impaired work, family, and other 
relationships.  However that report also indicated that he 
had moderate inability to perform work tasks.  While his 
social functioning was found to be poor, he has at least one 
friend who is willing to let him live with him.  This is 
evidence against a finding of total occupational and social 
impairment.  

Additionally, even the lowest GAF score assigned, 40, is 
indicative of major impairment in several areas and is at the 
top end of that scale.  GAF scores have never been assigned 
the veteran between 21 and 30, which would indicate an 
inability to function in most areas; language similar to 
total occupational and social impairment.  In short, The 
Board finds the evidence of record to be strong evidence 
against a finding of total occupational and social impairment 
and finds little or no evidence favorable to such a finding.  
Hence, assignment of a 100 percent rating for his PTSD would 
be inappropriate.  

The Board does not find evidence that the veteran's PTSD 
evaluation should be any different for any separate period 
based on the facts found during the whole appeal period.  
While there are spikes in the veteran's functioning, the 
similarity of his condition in September 2005 and February 
2007 shows that a single rating is appropriate for this 
disability over the period of time covered by this appeal.  

Based on the above, the veteran's PTSD warrants an evaluation 
of 70 percent disabling during the period of this appeal.  
The preponderance of the evidence is against a rating higher 
than 70 percent.  Application of the benefit-of- the-doubt 
rule resulted in the determination of a 70 percent evaluation 
and the evidence is not so evenly balanced as to allow for 
application of that rule with regard to a 100 percent rating.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran on February 23, 2005 and March 20, 2006 
that fully addressed all four notice elements.  The February 
2005 letter was sent prior to the initial AOJ decision in 
this matter.  That letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
That letter informed the veteran that, in order to grant his 
claim for a higher rating, the evidence must show that that 
his disability had increased in severity.  Under the facts of 
this increased rating claim, this sufficiently apprised the 
veteran as to assignment of disability ratings.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Here, the duty to notify as to assignment of effective dates 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify as to assignment of 
effective dates was satisfied subsequent to the initial AOJ 
decision by way of the letter sent to the veteran on March 
20, 2006 that fully addressed all four notice elements.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim as to effective dates as well as 
providing additional notice as to assignment of effective 
dates.  The letter also told the veteran of his and VA's 
respective duties for obtaining evidence and asked him to 
submit any additional evidence, which would include that in 
his possession, to the AOJ.  

Although the March 2006 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an SOC issued on June 21, 2006, and SSOC's 
issued on March 21, 2007 and August 2, 2007, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA inpatient and outpatient treatment 
records have been obtained by the RO.  The veteran submitted 
records of private treatment b "H.J.", M.D. and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  VA 
examinations were afforded the veteran on September 27, 2005 
and on February 13, 2007.  

Contemporaneous to his hearing, he veteran submitted a letter 
written by his former spouse and a report of a mental health 
evaluation by "R.T.", Ph.D. conducted in conjunction with a 
claim for SSA disability benefits.  During that hearing, the 
veteran informed the undersigned that there were no other SSA 
records pertinent to his claim for a higher rating for PTSD 
and that there had not yet been a decision rendered by SSA as 
to his claim for disability benefits.  Hearing transcript at 
9.  The undersigned requested that the veteran submit any 
additional evidence, such as a determination, from the SSA 
when such became available.  Id. at 10.  He has not done so.  
Therefore, the Board concludes that all pertinent and 
available evidence probative of his claim is of record.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A 70 percent disability rating is granted for PTSD, subject 
to the laws and regulations governing the payment of monetary 
benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


